Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 17/132060 application originally filed December 23, 2020.
Amended claims 22-28, filed February 28, 2022, are pending and have been fully considered.  Claims 1-21 have been canceled. Claims 23-28 are new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landon et al. (WO 2013/093097) hereinafter “Landon” in view of Comrie (US 2012/0272877 A1) and Finet (US 5,370,067).
Regarding Claims 22, 26 and 27
	Landon discloses in paragraph 044 and 045, a method for combusting waste comprising combusting a mineral additive blend comprising (i) an aluminosilicate and/or aluminum containing compound and (ii) a functional mineral is introduced into the furnace to produce an ash and a waste material.
	Landon discloses in paragraphs 0101 and 0102, the waste material comprises exemplary biomass sources may include, without limitation, wood, wood pellets, straw, straw pellets, wheat straw, wheat straw pellets, peat, lignocellulose, waste biomass and refuse- derived fuels, such as bagasse, wheat stalks, com stalks, oat stalks, sunflower grain resides, olive residues, rice husks, coconut shells, palm kernels, demolition wood, logging residues, saw dust, and/or energy biomass, such as, for example, grasses of the Miscanthus genus.  Additionally, according to municipal and residential waste, industrial wastes, papers, cartons, textiles, tyres, plastics, sewage sludge, black liquor, poultry litter, other animal litter, agricultural wastes in general, and manure, for example, dried manure.
	Landon discloses in paragraph 0106, the fuel comprises or is a wheat straw having the following characteristics of a total ash content (in the dry fuel) from about 1-20% wt.
	Landon discloses in paragraphs 0129, the addition of aluminosilicate is added to the fuel in order to fully absorb (100%) alkali impurities, such as fluorine and chlorine from available reactions that includes elemental molar ratio of (Si + K + Na + P):(Ca + Mg + Al), which equally forms KalSiO4 and NaAlSiO4.
	Landon discloses in paragraph 020, 0.1 -99% (or 0.1- 99.9%) by weight of an aluminosilicate and/or aluminum containing compound; and 0.1-99.9 % by weight of a functional mineral selected from one or more of a magnesium containing mineral and a calcium containing mineral.  Landon discloses in paragraph 021, there is provided a fuel mixture for a combustor, said fuel mixture comprising from about 0.1 or 1-20 % by weight of a mineral additive blend, with the balance fuel and other optional additives.
	It is to be noted, Landon discloses a description of the operation of a furnace, in paragraph 006, during operation, fuel, for example, particulate fuel, is introduced into a lower part of a furnace, and primary and secondary gases, for example, air, may be supplied through a bottom and/or sidewalls of the furnace. Combustion of the fuel takes place in a bed of fuel particles and other solid particles, such as, for example, calcium carbonate, which may be included for sulfur dioxide capture, and/or inert material. For example, the fluidized-bed reactor (i.e., furnace) may be configured to suspend the bed of fuel particles and other materials on mixing of the fluid particles and other materials, which serves to improve combustion by, for example, reducing undesirable emissions and increasing combustion and heat transfer efficiency.  Landon further discloses in paragraph 0155, a clay and a functional mineral may be added to the furnace, and the heat may at least partially calcine the clay, such that the at least partially calcined clay and functional mineral is available to act as an adsorbent for at least a portion of the alkali and/or inorganic volatile compounds within the furnace. 
	It is to be noted, Landon fails to specifically teach the mineral additive is injected directly into flue gas above a combustion zone of a furnace.
	However, it is known in the art to inject mineral additive directly into the flue gas above the combustion zone of a grate furnace after a fuel introduction zone in a direction parallel to a direction of flue gas flow, as taught by Finet.  Finet discloses urban waste is dried and burned in a mechanical grate furnace (see abstract). Finet discloses in column 4 lines 41-50, a flue gas chamber 23 above the grate collects combustion gases resulting from combustion of the waste on the grate 22. The outlet end of the grate 22 is extended by an inclined riddle 31 through which the clinker resulting from combustion of non-volatile fractions of the waste drops into a well 3 forming a brazier area.  Finet further discloses in column 5 lines 7-30, the particulate unburned materials and combustion gases from the burning waste on the grate 22 and the clinker in the well 3 collected by the chamber 23 are injected into a circulating fluidized bed furnace 5 at the base of a tower containing the fluidized bed. 

[AltContent: textbox (Waste and minerals are above the grate 22 and are parallel to the flue gas chamber 23)][AltContent: arrow]                         
    PNG
    media_image1.png
    965
    636
    media_image1.png
    Greyscale

	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that it is known in the art to mix the fuel and mineral additive of Landon and inject it into the grate furnace of Finet.  The motivation to do so is to use a grate furnace that allows for the flow of flue gases produced in the combustion furnace in order to control the materials entering the furnace.
	Landon discloses the mineral additive and the ash content are introduced into the furnace and acts as an absorbent of chlorine and fluorine (volatile compounds).  However, to further explain this component of operating a furnace, wherein during combustion the flue gas is mixed 
	Both Landon and Comrie discloses mixing the claimed flue gas that is injected into a furnace with a sorbent.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to inject a material above the combustion zone of a furnace, depending upon the type of furnace that is suitable for use. A furnace may have various inlets that are located at the top, bottom, side, etc. (see paragraph 0006 of Landon) that allows for the flow of various materials within the inlet and the type of furnace may include a grate, which is a design choice of the type of furnace used, as taught by Landon, Finet and Comrie.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that it is known in the art to mix the fuel and mineral additive in the flue gas, wherein the mineral additive absorbs the halogen compounds (i.e. chlorine, bromine and iodine) in the flue gas.  The motivation to do so is the mineral additives act as an absorbent of volatile compounds within the furnace and the flue gas, as taught by Landon and Comrie.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Landon discloses in paragraph 013, to increase the refractoriness of the ash formed, increasing its crystallization ability, crystalline fraction and its viscosity and, consequently, rendering ash less sticky and less prone to undergo deposition and densification on the exposed surfaces of the combustor components. 
Regarding Claim 23
	Landon discloses in paragraph 0168, the amount of clay and functional mineral introduced into the furnace reactor may be selected based on, for example, an amount sufficient to maintain boiler efficiency. One measure of boiler efficiency relates to boiler steam temperature. In some embodiments, clay and functional mineral may be added in an amount sufficient to maintain a temperature ranging from about 850°C to about 1200°C on the hot side of the boiler heat exchanger. 
Regarding Claim 24
	Landon discloses in paragraph 036, the functional mineral comprises a calcium containing mineral. In another aspect, the calcium containing mineral can include a calcium oxide, calcium hydroxide, dolomite, calcium carbonate, limestone, marble, chalk, aragonitic sand, sea shells, or coral and cement kiln dust, calcareous marl or marl or clayey marl. 
Regarding Claim 25
	Landon discloses in paragraph 0106, the fuel comprises or is a wheat straw having the following characteristics of a total ash content (in the dry fuel) from about 1-20% wt.
Regarding Claim 28
.

Response to Arguments
Applicant’s arguments with respect to the newly submitted claimed amendments of claim(s) 22-28 have been considered but are moot because the new ground of rejection does not rely on the newly applied combination of reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leach et al. (US 2010/0101464) a method for operating a fluidized-bed reactor includes introducing an alkali-containing material into a fluidized-bed reactor and introducing hydrous clay into the fluidized-bed reactor, the hydrous clay having a moisture content of at least about 5% by weight. The method further includes heating at least a portion of the alkali-containing material and hydrous clay, such that at least a portion of the hydrous clay is at least partially calcined and the at least partially calcined clay adsorbs at least a portion of alkali present in the fluidized-bed reactor. The method further includes removing at least a portion of the at least partially calcined clay and adsorbed alkali from the fluidized-bed reactor. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LATOSHA HINES/
Primary Examiner, Art Unit 1771